Citation Nr: 0924341	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  96-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome 
with labyrinthitis, to include as secondary to the service-
connected chronic sinusitis with allergic rhinitis.

2.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 until July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal initially included claims for service connection 
for posttraumatic stress disorder (PTSD) and headaches, and 
claims for increased evaluations for sinusitis and 
hemorrhoids.  The RO granted the claim for PTSD in a May 2004 
rating decision and advised the Veteran this was a full grant 
of benefits.  Because the Veteran has not filed a notice of 
disagreement pertaining to the May 2004 rating determination, 
this issue is not before the Board for appellate review. See 
38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995)(Pursuant to 38 U.S.C. § 7105, a Notice of 
Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).  

The Board previously considered the other claims in February 
2005 and November 2005.  All of the claims were remanded in 
February 2005.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  Subsequently, the November 2005 Board 
decision denied service connection for a chronic headache 
disability and denied increased evaluations for the service-
connected hemorrhoids and sinusitis.  Accordingly, those 
claims are no longer before the Board.

The Board remanded the claims for service connection for a 
left hip disability and Meniere's syndrome for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The evidence does not demonstrate that any currently 
diagnosed Meniere's syndrome with labyrinthitis is related to 
the Veteran's active service.

2.  The service-connected sinusitis did not cause or make 
worse the Meniere's syndrome with labyrinthitis.

3.  The evidence does not demonstrate that any currently 
diagnosed left hip disability is related to the Veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
Meniere's syndrome with labyrinthitis have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for a grant of service connection for a left 
hip disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in March 2003, September 2003, 
November 2005, March 2006 and January 2008 that fully 
addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran submitted private medical 
records, VA outpatient treatment records and newspaper 
articles in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Meniere's Syndrome

The Veteran seeks service connection for Meniere's syndrome 
with labyrinthitis, including as secondary to the service-
connected sinusitis.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim and the appeal will be denied.

Although the most recent January 2007 VA examination 
concluded it was speculative and even unlikely the Veteran 
currently had Meniere's syndrome, prior records reflect a 
definitive diagnosis of the condition.  Specifically, a July 
1998 VA outpatient treatment record concluded with a 
diagnosis of Meniere's syndrome. In other words, the Veteran 
has a current disability.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (finding that the requirement for a current 
disability is satisfied if the claimant has a disability at 
the time a claim was filed or at any time during the pendency 
of the appeal, even if the disability resolves prior to the 
Secretary's adjudication of the claim).  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records fail to reflect any diagnosis of 
Meniere's syndrome.  Although there was no diagnosis of 
Meniere's syndrome during service, the Veteran argued in his 
July 1996 Substantive Appeal (VA Form 9) that he had symptoms 
of Meniere's syndrome, specifically an ear infection and 
dizziness, during service.  Service records reflect 
complaints of pain in the bilateral ears in October 1965 and 
August 1966.  The impression in October 1965 was mild upper 
respiratory infection and the impression in August 1966 was 
external otitis and questionable nervous otitis.  The Veteran 
also was seen for complaints of dizziness in October 1965; 
however, a November 1965 note indicated the workup for this 
condition was negative.  These symptoms appeared to be acute 
and transitory episodes which resolved without complication.  
For example, the June 1967 examination performed in 
connection with the Veteran's separation from service 
described the head, face neck and scalp and ears as normal.  
Additionally, the neurologic system was described as normal.  
No defects and diagnoses were noted.  Similarly, the Veteran 
denied a history of dizziness or fainting spells, ear, nose 
or throat trouble and running ears on the June 1967 report of 
medical history.

The final element is competent medical evidence of a nexus 
between the currently diagnosed Meniere's syndrome and any 
event or incident of service, including the symptoms of ear 
pain and dizziness noted during service.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Significantly, the majority of VA 
and private treatment records reflect complaints of symptoms 
of Meniere's syndrome, including dizziness and tinnitus, but 
do not diagnose Meniere's syndrome or provide an opinion as 
to the etiology of the symptoms.  Other VA records dated in 
the early 1990s generally attribute complaints of vertigo and 
dizziness to panic attacks, but also fail to express an 
opinion as to the etiology of the panic attacks.  Such 
evidence was generated with the purpose of recording medical 
treatment for symptoms, and not towards ascertaining a 
diagnosis.  As such, these records are not probative as to 
the inquiry of the etiology of the disability.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision).

A June 1998 VA outpatient treatment record noted a history of 
vertigo for 30 years.  No diagnosis or etiology for the 
condition was made at that time.  A February 1999 VA 
outpatient treatment record reflected a history of a bleeding 
stomach in 1966 after which he developed sinusitis, tinnitus 
and bilateral ear pain.  He indicated he became dizzy 10 days 
after this and had been having episodes of dizziness since 
that time.  The physician concluded there was likely chronic 
left labyrinthine dysfunction and a history of anxiety 
attacks associated with vertigo attack.  No etiology for the 
diagnosed conditions was provided.  An August 1999 VA 
outpatient treatment record noted a history of dizziness 
every day.  The Veteran indicated his vertigo was stable but 
longstanding of approximately 30 years.  A September 2003 VA 
psychiatric examination included the Veteran's statement that 
his sinus trouble and surgery for the sinuses affected his 
hearing, caused ear infections and caused vertigo when he 
turned his head suddenly.  The examiner did not express an 
opinion as to the diagnosis or etiology of the ear trouble or 
vertigo.  A July 2005 VA outpatient treatment record noted a 
complaint of vertigo since 1965.  Significantly, the 
physician did not provide a diagnosis or opinion as to 
etiology of the vertigo at that time.

The Veteran was afforded a VA examination in December 2005 to 
assess the presence and severity of the disability.  The 
examiner indicated the claims file was not available.  Based 
upon the Veteran's reported history and examination of the 
Veteran, the examiner diagnosed Meniere's Syndrome by history 
and further noted that although the hearing loss exhibited by 
the Veteran was not typical of Meniere's, based upon the 
history of vertigo during service, the onset of Meniere's 
would be during active duty.  

The RO obtained another VA examination in September 2006 as 
the December 2005 examination did not include a review of the 
claims file.  Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).  The examiner 
reviewed the service treatment records and examined the 
Veteran.  The working diagnosis was bilateral high frequency 
sensorineural hearing loss, tinnitus and Meniere's syndrome.  
The examiner indicated it was most likely caused by 
endolymphatic hydrops and the most likely onset was while the 
Veteran was in the Army.  No rationale was included with this 
opinion.  

The RO again requested a VA examination to obtain a rationale 
for the opinions rendered.  In January 2007 the entire claims 
file was returned to the VA examiner who conducted the 
December 2005 examination for a review of the entire record 
and a detailed rationale.  After reviewing the claims file 
and examining the Veteran, the examiner concluded that based 
upon the fact that the Veteran had a normal 
electronystagmogram (ENG) it was the examiner's opinion that 
it was speculative and even unlikely that the Veteran 
currently had Meniere's syndrome.  The examiner further noted 
that nothing in the service records indicated the Veteran had 
Meniere's syndrome while on active duty.  The examiner also 
opined that it was highly unlikely that the chronic sinusitis 
ever caused Meniere's syndrome although allergic syndromes 
have been implicated in some cases.  The examiner indicated 
it was not likely that his Meniere's syndrome was related to 
service.  The examiner specifically noted that the hearing on 
induction showed high frequency sensorineural hearing loss 
that was unchanged at separation.  He further based his 
conclusions on the fact that the Veteran had a normal ENG and 
the fact that the high frequency sensorineural hearing loss 
exhibited by the Veteran was not characteristic of Meniere's 
disease.  

The Veteran also provided testimony in connection with his 
claim.  During a December 1995 RO hearing the Veteran 
indicated that while there was no firm diagnosis of Meniere's 
syndrome during active duty he was diagnosed by a private 
physician during the period he was on active duty.  He 
explained that he had been injured and had an episode of 
internal bleeding after which he was at home for 30 days.  He 
testified that it was during that period of leave, around 
August 1965, that he was diagnosed with Meniere's syndrome.  
He indicated he was unable to obtain those records.  He 
described symptoms of dizziness and pain in the ears and 
related that he felt it was all due to the sinus infection.  

The Veteran also provided testimony at a July 2007 Board 
hearing.  During this hearing he indicated he first had 
problems with ringing in the ears and dizziness during boot 
camp in 1965.  He testified that he was not provided a 
diagnosis at that time.  He related he was first diagnosed 
with Meniere's syndrome around 1987 or 1988 by a private 
specialist.  The Veteran related that a VA physician 
attributed the Meniere's to symptoms he had during service, 
specifically the lesion in his ear.  He treated with 
medication and a transcutaneous electrical nerve stimulation 
(TENS) unit.  The Veteran indicated that he had treatment 
with private physicians until he began treatment at the VA.  
The Veteran explained the records were unavailable as the 
private physicians had passed away. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

While the records dated in June 1998, February 1999, August 
1999, September 2003 and July 2005 appear to suggest a nexus, 
none of the records conclusively diagnose Meniere's syndrome 
nor do they indicate that any symptoms were related to 
service.    Statements from doctors which are inconclusive as 
to the origin of a disease can not be employed as suggestive 
of a linkage between the current disorder and the claimed 
incident of military service.  Warren v. Brown, 6 Vet. App. 
4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
Furthermore, the only link to service appears in the 
Veteran's reported history of these records and thus is not 
indicative of the physicians' opinion.  The law provides that 
the transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

In the present case, the most probative evidence concerning 
the etiology of Meniere's syndrome is the January 2007 VA 
examination report which concluded it was unlikely the 
Veteran had a diagnosis of Meniere's syndrome and further 
noted that any Meniere's syndrome was not related to service.  
The Board notes the January 2007 VA examiner was the same 
examiner who provided the positive opinion in December 2005.  
Significantly, even though this physician previously provided 
a positive opinion, after reviewing the entire claims file, 
including the service treatment records, the VA records 
directly after service, and the treatment records noted 
above, the examiner came to the opposite conclusion.  More 
significantly, the examiner also conducted clinical testing 
and provided a detailed rationale for his opinion.  The 
examiner discussed other relevant evidence and cited to 
specific findings in service and in subsequent VA records in 
support of his conclusion.  In other words, the Board finds 
the examiner had access to an accurate and complete history 
and provided a thorough rationale for his conclusion.  See 
Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008) (finding 
that the Board may not prefer a VA medical opinion over a 
private medical opinion solely because the VA examiner 
reviewed the claims file and noting that the relevant inquiry 
when assessing the probative value of a medical opinion is 
whether the opinion reflects application of medical 
principles to an accurate and complete medical history).

On the other hand, the December 2005 VA examination is 
incomplete as it did not include a review of the claims file.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant); see also 
Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008).  More 
concerning is the fact that this examination did not provide 
any form of rationale for the opinion.  The Court has held 
that the value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999). Thus, a medical opinion is 
inadequate when it unsupported by medical evidence. Black v. 
Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
The September 2006 VA examination is also of less probative 
value as the examiner failed to point to clinical findings or 
provide a rationale to support his conclusion.  Id.  

The Board also considered whether service connection was 
warranted on a theory of continuity.  In this regard, the 
Veteran testified at the December 1995 RO hearing that he was 
first diagnosed with Meniere's syndrome by a private 
physician in August 1965.  Additionally, he has frequently 
stated that his symptoms have dated back to service.  The 
Veteran is competent to testify as to how an injury occurred 
and describe symptoms such as the presence of ringing of the 
ears, dizziness and difficulty hearing. Barr v. Nicholson, 21 
Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Veteran, however, is not competent to indicate 
he was diagnosed with Meniere's in 1965.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence. 
See Franzen v. Brown, 9 Vet.App. 235 (1996); Robinette v. 
Brown, 8 Vet.App. 69 (1995).  In other words, the Veteran's 
statement of what a physician told him does not constitute 
competent medical evidence.

Although the Veteran relates he had symptoms since service, 
the record does not reflect treatment for symptoms until 
1991, reflecting a gap in treatment of approximately 24 
years.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While 
the Board acknowledges that some records may be unavailable 
through no fault of the Veteran, the current evidence of 
record simply fails to confirm the Veteran's assertion of 
continuous symptoms.  To assume the Veteran actively treated 
for symptoms since 1967 would require speculation.  The law 
has recognized in this regard that service connection may not 
be based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Furthermore, the Veteran's testimony has been inconsistent.  
Specifically, while he argued in the RO hearing that he was 
diagnosed in 1965, at the Board hearing he testified he was 
not affirmatively diagnosed during service and received the 
first diagnosis of Meniere's disease in 1987 or 1988.  In 
this case, the Board attaches greater probative weight to the 
clinical findings of the January 2007 VA examiner, a skilled, 
unbiased professional, than to the statements provided by the 
Veteran as to continuity of symptomatology.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran also submitted several medical treatises 
concerning Meniere's syndrome, labyrinthitis and tinnitus.  
The Court has held that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the Veteran's 
service and his Meniere's syndrome.  These articles and 
excerpts proffered by the Veteran and the appellant are not 
regarded as helpful as not one of them applies the specific 
facts to this specific case. Sacks v. West, 11 Vet. App. 314, 
317 (1998).

The Veteran, however, contends the Meniere's syndrome is 
related to his service-connected sinusitis.  The law provides 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the Veteran has a current disability and a 
service-connected disability.  The Veteran was afforded a VA 
examination in January 2007 to assess whether there was any 
relationship between the two conditions.  After reviewing the 
records and examining the Veteran, the examiner concluded 
that while there were some cases of allergies causing 
Meniere's, it was unlikely that any Meniere's syndrome was 
ever caused by the sinusitis.  In other words, in the present 
case to find the Meniere's syndrome was related to the 
sinusitis would require speculation.  The law has recognized 
in this regard that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

In sum, the only evidence that the Meniere's syndrome is 
related to service or the service-connected sinusitis is the 
Veteran's own testimony. Although the Board does not doubt 
the Veteran's belief that his conditions were caused by his 
service, the Veteran is not a medical professional competent 
to render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Accordingly, without evidence of a nexus or evidence of 
continuity, service connection is not warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Hip

The Veteran seeks service connection for a left hip 
disability.  Specifically, the Veteran contends he injured 
his left hip in a baseball game during service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Medical evidence of record raised a question of whether the 
Veteran had a pre-existing left hip condition.  A Veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 38 C.F.R. § 
3.304(b), the term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the Veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the Veteran entered service absent a notation 
of left hip disability on the July 1965 induction 
examination; thus, he is presumed to have entered service in 
sound condition. 38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 
Vet. App. 238, 245 (1994). See also 38 U.S.C.A. § 1132.  
Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the July 1965 induction examination.  In fact, 
only the Veteran's statements suggest there was a pre-
existing condition.  The law has provided that history 
provided by the Veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  In sum, there is no competent medical evidence of 
record to elucidate the nature of the injury; any residuals; 
the course of treatment, or any other factors that may enable 
the Board to gauge any relevant information as to its 
preexistence.  As such, the Veteran's history alone, without 
any corroborating medical evidence, is insufficient to rebut 
the presumption of soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the Veteran has a current disability as noted in the 
October 2007 VA examination.  Specifically, this examination 
concluded with a diagnosis of chronic trochanteric bursitis 
of the hip.  The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service records indicate the Veteran complained of pain in 
the left ankle after sliding into base in August 1966.  An x-
ray noted no significant abnormality.  No complaints or 
examination of the left hip was performed at that time.  
Service treatment records reflect a complaint of a sore hip 
in April 1967.  Subsequent service medical records suggest it 
was an acute injury that resolved without any complications.  
In fact, the Veteran denied a history of arthritis or 
rheumatism or a bone, joint or other deformity on the June 
1967 report of medical history.  Similarly, the June 1967 
examination performed in connection with the Veteran's 
separation from service described the lower extremities and 
spine and other musculoskeletal systems as normal and noted 
no defects or deformities.  

As noted above, the final element is competent medical 
evidence of a nexus.  In this regard the Veteran was afforded 
a VA examination of the joints in December 2005.  The 
examiner reviewed the claims file and considered the 
Veteran's complaints of swelling and functional limitation of 
the left hip.  The Veteran reported he injured his hip while 
playing softball on the air force base.  The examiner 
concluded the left hip was at least as likely as not (50/50 
probability) caused by or a result of injury to the left hip 
area on active duty.  The rationale was clinical expertise 
and orthopedic textbooks; however, no specific findings or 
texts were referenced.

A VA outpatient treatment record dated in July 2007 noted a 
history of left hip pain with a baseball injury that was 
aggravated during military service.  The assessment was hip 
pain and no opinion as to the etiology was provided.  

The Veteran was afforded another examination in October 2007.  
The Veteran described swelling and pain of the left hip since 
the injury in service.  After reviewing the claims file and 
examining the Veteran the examiner diagnosed chronic 
trochantric bursitis of the left hip.  A February 2008 
addendum to the examination indicated that after review of 
the service treatment records and VA medical records and the 
October 2007 examination it was less likely as not (50/50 
probability) caused by the claimed injury in 1966 when the 
Veteran slid into base during a baseball game.  The examiner 
indicated his rationale was based upon his experience as a 
emergency room physician and licensed medical doctor 
specializing in internal medicine, his experiences as an 
athlete prior to medical school, the time interval of 40 
years between the injury on active duty and the complaints 
the condition was progressing and medical literature.  The 
examiner provided excerpts of the medical literature in 
support of his conclusion.  These texts indicated that 
trochantric bursitis was caused by an exaggerated movement of 
the gluteus medius tendon and the tensor fascia over the 
outer femur.  Repetitive flexing of the hip and direct 
pressure aggravated the condition.  The examiner indicated a 
disturbance in gait, including gait abnormalities from 
lumbosacral spine disease, leg length discrepancy, sacroiliac 
joint disorders, knee arthritis and ankle sprain, causes the 
vast majority of cases of trochanteric bursitis.  Another 
study related that inequality of leg lengths was associated 
with low back pain, greater trochanteric bursitis and 
degenerative hip disease.  

The Veteran also provided testimony at a July 2005 Board 
hearing.  The Veteran explained he first had problems with 
his left hip in 1966 after playing baseball.  He indicated 
both hips were x-rayed at that time but did not note any 
disabilities.  He returned to full duty after that visit.  He 
testified that he continued to experience problems with the 
hip and took hot showers and exercised the leg.  He indicated 
that a cyst or tumor on the hip was found and he was provided 
cushions by the VA. The Veteran indicated he treated at the 
VA in the 1980s.  The Veteran indicated that after the 
initial treatment in service he did not receive subsequent 
treatment for the knee.  He explained, however, that the left 
hip has bothered him ever since.  

In this case, the most probative evidence is the October 2007 
VA examination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (Observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).  Specifically, this 
examiner reviewed the claims file and provided a detailed 
rationale for his opinion.  

While the December 2005 VA examination provides a positive 
opinion and appears to have a rationale, the Board notes that 
the rationale is conclusory.  The examiner merely listed 
"clinical expertise and orthopedic textbooks."  The 
examiner did not discuss which textbooks were relied upon, 
nor did he explain why the Veteran's clinical picture matched 
these texts.  Rather, he provided a generalized rationale 
that did not appear to apply the facts of the Veteran's case. 
Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, 
Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions). 

Nor is there any evidence of continuity of symptomatology.  
Although the Veteran reported he had pain since 1966, there 
is a large gap in treatment from 1966 until May 1995, a 
period of approximately 29 years.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, the Board attaches greater 
probative weight to the clinical findings of the VA examiner, 
a skilled, unbiased professional, than to the statements 
provided by the Veteran as to continuity of symptomatology.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The gap in 
evidence also indicates that the arthritis did not manifest 
to a compensable degree within one year of the Veteran's 
separation from service.  As such, service connection 
pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 
3.309 is not warranted.

Therefore, the preponderance of the evidence is against the 
Veteran's claim and service connection will be denied.  

Conclusion

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the Veteran is sincere in his belief 
that his conditions are related to his military service.  
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted.  The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Meniere's syndrome with labyrinthitis 
is denied.

Service connection for a left hip disability is denied.



____________________________________________
JASON R. DAVITIAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


